Citation Nr: 1634154	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder to include obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1966 to July 1968 and from November 1978 to December 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) which, in pertinent part, denied service connection for Type II diabetes mellitus, cardiovascular disease, an unspecified immune system disorder, and sleep apnea.  In August 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In November 2015, the Board, in pertinent part, granted service connection for Type II diabetes mellitus, ischemic heart disease, and diffuse idiopathic skeletal hyperostosis (DISH) to include an unspecified immune system disorder and remanded the issue of service connection for sleep apnea to the RO for additional development.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  Service connection has been established for posttraumatic stress disorder (PTSD), Type II diabetes mellitus, ischemic heart disease, DISH, and tinnitus.  

2.  Obstructive sleep apnea has been related to the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for OSA are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the decision below, the Board grants service connection for OSA.  This represents a complete grant of the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and to assist, including the need to schedule a Board hearing, is necessary.  


II.  Service Connection

The Veteran asserts that service connection for OSA is warranted as he initially manifested the claimed disability secondary to his service-connected disorders.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection has been established for PTSD, Type II diabetes mellitus, ischemic heart disease, DISH, and tinnitus.  

The Veteran's service treatment records do not refer to sleep apnea or other recurrent sleep disorder.  A March 2004 Report of Clinical Polysomnography from Mercy Hospital/Medical Center Sleep Disorders Center states that the Veteran was diagnosed with OSA.  

The report of a January 2016 VA sleep apnea examination states that the Veteran was again diagnosed with OSA.  The examiner commented that: "[w]ith regard to the relationship between PTSD and OSA, numerous studies have indicated a correlation between OSA and various psychiatric disorders including depression, anxiety, and PTSD;" "there is no currently available authoritative data which indicates a cause and effect relationship between PTSD and OSA," "[l]arge cohort studies (Sharafkhaneh, et. al.; Journal of SLEEP 2005, 28 (11) 1405-1411 do indicate a correlation between the diagnosis of PTSD and OSA, but no mechanism is identified which suggests that PTSD is the unambiguous sole proximate cause of sleep apnea;" and "[t]he condition claimed (OSA) is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  In light of the cited favorable studies, the Board is unable to discern the basis for the VA physician's negative opinion.  Indeed, it may likely be based upon the examiner's erroneous belief that a service-connected disability must be "the unambiguous sole proximate cause of" the claimed disorder before a causal relationship may be established between the disabilities.  Given such ambiguity, the Board finds that the probative value of the January 2016 VA sleep apnea examination report is limited to the cited fact that "numerous studies have indicated a correlation between OSA and various psychiatric disorders including depression, anxiety, and PTSD."  

The Veteran has advanced that service connection for OSA is warranted secondary to his PTSD and other service-connected disorders.  A VA physician has reported that "numerous studies" have indicated that a relationship exists between OSA and PTSD.  Therefore, the Board finds that the probative evidence of record is in at least equipoise as to the issue of service connection for OSA.  For these reasons and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for OSA is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for OSA is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


